DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The following is a Final Office Action in response to communications received on 2/22/2021. Claims 1-3, 5, 7-12, 14-17, 19 and 20 are currently pending and have been examined.  Claims 1, 5, 9, 10, 14, 17 and 19 have been amended. Claims 4, 6, 13, and 18 have been amended. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9, 10, 12,14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy (U.S. Pub. No. 20200317216) in view of Tussy (U.S. Pub. No. 20160063235) in view of Wolverton (U.S. Pub. No. 20120252485) in further view of DeHart (U.S. Pub. No. 20120250938).
Regarding claims 1, 10 and 19, Konrardy teaches:
A computing system, comprising: a first computing device including: a first processing unit comprising a first processor; and a first memory unit storing computer-executable instructions; and (“on board device and/or associated mobile device in Figure 2 110) a second computing device including: a second processing unit comprising a second processor; and a second memory unit storing computer-executable instructions (server 140 in Figure 2); wherein the computer-executable instructions of the first memory unit, when executed by the first processing unit, cause the first computing device to (“on board device and/or associated mobile device in Figure 2 110) (claim 1):
A method, comprising: by a computing device having at least one processor, a communication interface and memory storing computer-readable instructions that, when executed by the computing device, cause the computing device to (claim 10) (Figure 2):
One or more non-transitory computer-readable media storing computer-executable instructions that, when executed by a computing device, cause the computing device to (claim 19) (Figure 2):
receive, from the second computing device, an application for execution by the first computing device; execute the application, executing the application including (Data Application in Paragraphs 0034, 0053, 0058; “Either or both of the mobile device 110 or on-board computer 114 may run a Data Application for collecting, generating, processing, analyzing, transmitting, receiving, and/or acting upon data associated with the vehicle 108”):
receive user input requesting initiation of a process to extract data of a user and generate an output based on the extracted data (“The method 300 may begin when the controller 204 receives a start signal (block 302). The start signal may be a command from the vehicle operator through the user-input device to enable or engage one or more autonomous operation features of the vehicle 108.- Further specified through user set preferences, Paragraph 0091 and  additional data collection in Paragraph 0105);
receive an instruction to self-capture an image of the user; control, a first image capture device, to capture the image of the user (“At block 802, the on-board computer 114 may identify the vehicle operator of the vehicle 108. The vehicle operator's identity may be determined based upon a personal electronic key or other personal electronic device associated with the vehicle operator, such as a mobile device 110 (e.g., a smartphone or wearable device). […] example, image data from a camera may be evaluated to identify the vehicle operator based upon facial features or the vocal profile of the vehicle operator may be used to identify the vehicle operator based upon sound data from a microphone.”, Paragraph 0162);
retrieve, from the third computing device, location data associated with the user, the location data including the global positioning system (GPS 206 and in Paragraph 0078) data for a plurality of location entries corresponding to a plurality of locations of the first computing device captured over the period of time (“For example, in some aspects, mobile computing device 184.1 may broadcast geographic location data and/or telematics data directly to mobile computing device 184.2. In this case, mobile computing device 184.2 may operate independently of network 130 to determine operating data, risks associated with operation, control actions to be taken, and/or alerts to be generated at mobile computing device 184.2 based upon the geographic location data, sensor data, and/or the autonomous operation feature data. In accordance with such aspects, network 130 and external computing device 186 may be omitted.”, Paragraph 0051, 0054, 0058 and “time stamp” related to the location of travel of a user and the vehicle trip at a specific location and time in Paragraph 0105) ;
transmit the location data and the captured vehicle identification number to the second computing device (Paragraphs 0029, 0032, 0051, 0054, and 0058);
receive, from the second computing device, a plurality of user insights including the output including at least one offer, the output being generated based on processing less than all of the retrieved location data (Similarly road segments for which too little operating data has been received ( e.g., less than a threshold number of independent data points, less than a threshold number of separate vehicle trips associated with the road segment, etc.) may not be analyzed.”, Paragraph 0125); and display the plurality of user insights and the output including the at least one offer (“Also, the data gathered may be used to provide feedback to the customer or insured. For instance, if the vehicle is presently traveling on the highway, a recommendation or offer may be presented to the driver, such as via wireless communication with the vehicle that indicates that if the driver places the vehicle into autonomous or semiautonomous driving mode, the risk of collision may be reduced and/or the driver may be receive a discount, and/or lower premium on his or her auto insurance. Other manners of potential risk reductions may also be communicated to the driver or owner of the vehicle. For instance, recommendations and/or adjustments to insurance policies, premiums, rates, discounts, rewards, and/or other insurance-related items may be based upon driver characteristics or age, such as beginning or teenage drivers.”, Paragraph 0088).
While Konrardy teaches the presentation of recommendations and offers based on the user captured image data and vehicle related data (to include VIN in paragraph 0058), Konrardy does not teach:
responsive to receiving the user input, determine whether that location services are enabled on the first computing device;
responsive to determining that location services are not enabled, enable functionality associated with a global positioning system on the first computing device, enabling the functionality including initiating capture of location data via the global positioning system;
responsive to determining that location services are enabled, or after enabling location services, initiate capture of global positioning system data of the first computing device over a period of time and transmitting the global positioning system data to a third computing device associated with an external entity and having a data archive for storing the global positioning system data;
receive an instruction to capture an image of photographic identification of the user; 
control, a first image capture device of the first computing device, to capture the image of the photographic identification of the user; 
store the captured image of the photographic identification of the user;
responsive to receiving the instruction to self-capture the image of the user, activate a second image capture device of the first computing device, the second image capture device being a front-facing image capture device of the first computing device;
transmit the self-captured image of the user and the image of the photographic identification of the user to the second computing device for comparison and user authentication;
receive an indication that the user is authenticated based on the comparison of an image of the user from the captured image of the photographic identification of the user, the image of the user isolated from the captured image of the photographic identification using facial recognition techniques, and the self-captured image of the user;
responsive to receiving the indication that the user is authenticated, receive an instruction to capture a vehicle identification number of a vehicle associated with the user and for which the output is being generated;
capture, via the first image capture device, the vehicle identification number;
However Tussy teaches:
receive an instruction to capture an image of photographic identification of the user; control, a first image capture device of the first computing device, to capture the (“The user is next prompted to provide a plurality of images of his or her face using a camera 114 on the mobile device 112 (hereinafter, "enrollment images") in step 510. The enrollment images of the user's face are taken as the user holds the mobile device and moves the mobile device to different positions relative to his or her head and face. Thus, the enrollment images of the user's face are taken from many different angles or positions. Furthermore, the path parameters of the mobile device are monitored and recorded for future comparison in step 522. Some non-limiting examples of how a user might hold a mobile device and take a plurality of images of her face is shown in FIGS. 6A-7B.”, Paragraph 0083 and stored biometric data in Paragraph 0087; the Examiner notes that Tussy discloses a mobile device have two cameras, Paragraph 0017);
responsive to receiving the instruction to self-capture the image of the user, activate a second image capture device of the first computing device, the second image capture device being a front-facing image capture device of the first computing device; transmit the self-captured image of the user and the image of the photographic identification of the user to the second computing device for comparison and user authentication (“the user may again take a plurality of images or video of his or her face as the mobile device 112 is held in the hand and moved to different positions relative to the head ("authentication images")”, Paragraph 0092 and storing authenticating images to authentication server 120 in Paragraph 0093)
receive an indication that the user is authenticated based on the comparison of an image of the user from the captured image of the photographic identification of the user, the image of the user isolated from the captured image of the photographic identification using facial recognition techniques, and the self-captured image of the user (“In one embodiment outlined in FIG. 8, the user via the mobile device 112 obtains a number of authentication images in step 810 while moving the mobile device 112 to different positions relative to the user's head. Using facial detection in step 812, the mobile device 112 detects the user's face in each of the authentication images, crops the images, and sends the images to the authentication server 120. In another embodiment, the mobile device 112 sends the images to the server 124, and the server 124 performs facial detection. In step 814, the authentication routing 120 may perform facial recognition on the authentication images to obtain biometric information ("authentication biometrics"). In another embodiment, the mobile device 112 performs facial recognition to obtain the authentication biometrics and sends the authentication biometrics to the server 120.”, Paragraph 0093)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the analysis of the vehicle and user data which includes facial recognition in Konarady to include receive an instruction to capture an image of photographic identification of the user; control, a first image capture device of the first computing device, to capture the image of the photographic identification of the user; store the captured image of the photographic identification of the user; responsive to receiving the instruction to self-capture the image of the user, activate a ; receive an indication that the user is authenticated based on the comparison of an image of the user from the captured image of the photographic identification of the user, the image of the user isolated from the captured image of the photographic identification using facial recognition techniques, and the self-captured image of the user, as taught in Tussy, in order to protect the identification of a user.
While Konrardy teaches the presentation of recommendations and offers based on the user captured image data and vehicle related data (to include VIN in paragraph 0058) and Tussy teaches the collection of user images through multiple cameras, the combination does not expressly disclose:
responsive to receiving the user input, determine whether that location services are enabled on the first computing device;
responsive to determining that location services are not enabled, enable functionality associated with a global positioning system on the first computing device, enabling the functionality including initiating capture of location data via the global positioning system;
responsive to determining that location services are enabled, or after enabling location services, initiate capture of global positioning system data of the first computing device over a period of time and transmitting the global positioning system data to a 
responsive to receiving the indication that the user is authenticated, receive an instruction to capture a vehicle identification number of a vehicle associated with the user and for which the output is being generated;
capture, via the first image capture device, the vehicle identification number;
However Wolverton teaches:
responsive to receiving the user input, determine whether that location services are enabled on the first computing device; responsive to determining that location services are not enabled, enable functionality associated with a global positioning system on the first computing device, enabling the functionality including initiating capture of location data via the global positioning system; responsive to determining that location services are enabled, or after enabling location services, initiate capture of global positioning system data of the first computing device over a period of time and transmitting the global positioning system data to a third computing device associated with an external entity and having a data archive for storing (location is recorded in Paragraph 0027) the global positioning system data; (“Method 300 begins in block 301 where the mobile device starts the location determination process. The mobile device can be activated from a sleep mode either on a predetermined schedule, upon the occurrence of an event, detection of an environmental condition, or other criteria as may be appropriate. Once the device is active, it determines if assisted GPS services are available by looking for the GPS signals and determining the sufficiency of their signal strength, as shown by decision block 302. If assisted GPS is available, an assisted GPS fix is attempted as shown by block 303. If assisted GPS is not available, block 304 shows attempting to use autonomous GPS to get a location fix. While autonomous GPS is potentially more accurate, the assisted GPS fix can occur more quickly and therefore use less battery power than the autonomous GPS fix.”, Paragraph 0026)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the analysis of the vehicle and user data which includes facial recognition in Konarady in view of the location services in Tussy to include responsive to receiving the user input, determine whether that location services are enabled on the first computing device; responsive to determining that location services are not enabled, enable functionality associated with a global positioning system on the first computing device, enabling the functionality including initiating capture of location data via the global positioning system; responsive to determining that location services are enabled, or after enabling location services, initiate capture of global positioning system data of the first computing device over a period of time and transmitting the global positioning system data to a third computing device associated with an external entity and having a data archive for storing the global positioning system data, as taught in Wolverton, in order to increase the accuracy of the location fix. 
While Konrardy teaches the presentation of recommendations and offers based on the user captured image data and vehicle related data (to include VIN in paragraph 0058),Tussy teaches the collection of user images through multiple cameras, and 
responsive to receiving the indication that the user is authenticated, receive an instruction to capture a vehicle identification number of a vehicle associated with the user and for which the output is being generated;
capture, via the first image capture device, the vehicle identification number;
However DeHart teaches: 
responsive to receiving the indication that the user is authenticated, receive an instruction to capture a vehicle identification number of a vehicle associated with the user and for which the output is being generated; capture, via the image capture device, the vehicle identification number (“The photograph may be of the vehicle itself or image data concerning the vehicle, such as the license plate number or vehicle identification number (VIN).”, Paragraph 007 and 0028);
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the analysis of the vehicle and user data which includes facial recognition in Konarady in view of the location services in Tussy and the GPS operations in Wolverton to include responsive to receiving the indication that the user is authenticated, receive an instruction to capture a vehicle identification number of a vehicle associated with the user and for which the output is being generated; capture, via the image capture device, the vehicle identification number, as taught in DeHart, in order to confirm the identification of a vehicle. 

Regarding claim 3 and 12, Konarady in view of Tussy in further view of Wolverton in further view of DeHart teaches the limitations set forth above. Konarady further discloses:
wherein the computer-executable instructions of the second memory unit, when executed by the second processing unit, cause the second computing device to: receive, from a plurality of data sources, different types of data; aggregate the different types of data from the plurality of data sources; and generate, based on the aggregated different types of data from the plurality of data sources, the plurality of user insights (“The method 400 may begin when the controller 204 receives an indication of vehicle operation (block 402). The indication may be generated when the vehicle 108 is started or when an autonomous operation feature is enabled by the controller 204 or by input from the vehicle operator, as discussed above. In response to receiving the indication, the controller 204 may create a timestamp (block 404). The timestamp may include information regarding the date, time, location, vehicle environment, vehicle condition, and autonomous operation feature settings or configuration information. The date and time may be used to identify one vehicle trip or one period of autonomous operation feature use, in addition to indicating risk levels due to traffic or other factors. The additional location and environmental data may include information regarding the position of the vehicle 108 from the GPS unit 206 and its surrounding environment (e.g., road conditions, weather conditions, nearby traffic conditions, type of road, construction conditions, presence of pedestrians, presence of other obstacles, availability of autonomous communications from external sources, etc.). Vehicle condition information may include information regarding the type, make, and model of the vehicle 108, the age or mileage of the vehicle 108, the status of vehicle equipment (e.g., tire pressure, non-functioning lights, fluid levels, etc.), or other information relating to the vehicle 108. In some embodiments, vehicle condition information may further include information regarding the sensors 120, such as type, configuration, or operational status (which may be determined, for example, from analysis of actual or test data from the sensors). In some embodiments, the timestamp may be recorded on the client device 114, the mobile device 110, or the server 140.”, Paragraph 0105). 
Regarding claim 5 and 14, Konarady in view of Tussy in further view of Wolverton in further view of DeHart teaches the limitations set forth above. Konarady further discloses:
wherein the captured global positioning system data includes longitude and latitude coordinates and a time and date stamp (“In further embodiments, the entries in such log or database may include a timestamp indicating the date, time, location.”, Paragraph 0081).
Regarding claim 9, 17 and 18, Konarady in view of Tussy in further view of Wolverton in further view of DeHart teaches the limitations set forth above. Konarady further discloses:
wherein comparing the self-captured image of the user to the captured image of the photographic identification includes using the facial recognition techniques to confirm an identity of the user (vehicle operator identified through facial recognition, Paragraph 0162)
Claims 2, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy (U.S. Pub. No. 20200317216) in view of Tussy (U.S. Pub. No. 20160063235) in view of Wolverton (U.S. Pub. No. 20120252485) in view of DeHart (U.S. Pub. No. 20120250938) in further view of Rohrssen (U.S. Pub. No. 20190102826).
Regarding claims 2, 11 and 20, Konarady in view of Tussy in further view of Wolverton in further view of DeHart teaches the limitations set forth above. While Konrardy teaches the presentation of recommendations and offers based on the user captured image data and vehicle related data (to include VIN in paragraph 0058),Tussy teaches the collection of user images through multiple cameras, and Wolverton teaches the collection of location fix data, and DeHart teaches the capture of vehicle data, the combination does not expressly disclose:
wherein the computer-executable instructions of the second memory unit, when executed by the second processing unit, cause the second computing device to: generate a plurality of user interfaces including the plurality of user insights and the at least one offer.
However Rohrssen teaches:
wherein the computer-executable instructions of the second memory unit, when executed by the second processing unit, cause the second computing device to: generate a plurality of user interfaces including the plurality of user insights and the at least one offer (plurality of interfaces to display vehicle data and offers in Figure 22 and Paragraph 0068)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the analysis of the vehicle and user data which includes facial recognition in Konarady in view of Tussy in further view of the GPS operations in Wolverton in further view of DeHart teachings of the capture of a VIN to include wherein the computer-executable instructions of the second memory unit, when executed by the second processing unit, cause the second computing device to: generate a plurality of user interfaces including the plurality of user insights and the at least one offer, as taught in Rohrssen, in order to allow a user to compare vehicle and offer data. 
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over  Konrardy (U.S. Pub. No. 20200317216) in view of Tussy (U.S. Pub. No. 20160063235) in view of Wolverton (U.S. Pub. No. 20120252485) in view of DeHart (U.S. Pub. No. 20120250938) in further view of Wilbert (U.S. Pat. No. 9818154).
 Regarding claims 7 and 15, Konarady in view of Tussy in further view of Wolverton in further view of DeHart teaches the limitations set forth above. While Konrardy teaches the presentation of recommendations and offers based on the user captured image data and vehicle related data (to include VIN in paragraph 0058),Tussy teaches the collection of user images through multiple cameras, and Wolverton teaches the collection of location fix data, and DeHart teaches the capture of vehicle data, the combination does not expressly disclose:
wherein capturing the image of the photographic identification of the user includes capturing an image of a first side of the photographic identification having an 
However Wilbert teaches:
wherein capturing the image of the photographic identification of the user includes capturing an image of a first side of the photographic identification having an image of the user and scanning a machine readable code on the photographic identification (Accordingly, to the exemplary embodiment, the prospective buyer is prompted to scan an image of his or her license (or other user identification), including the barcode of the identification and to also indicate a current annual income. Thus, as shown in FIG. 28A, the buyer can take a picture (using the mobile apparatus, for example) of the driver's 25 license at step 2820 and send this scan to a server ( e.g., server 230) via gateway 2395 for processing.).”, Col. 33 lines 20-30).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the analysis of the vehicle and user data which includes facial recognition in Konarady in view of Tussy in further view of the GPS operations in Wolverton in further view of DeHart teachings of the capture of a VIN to include wherein capturing the image of the photographic identification of the user includes capturing an image of a first side of the photographic identification having an image of the user and scanning a machine readable code on the photographic identification, as taught in Wilbert, in order to verify user related information associated with vehicle purchase. 
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over  Konrardy (U.S. Pub. No. 20200317216) in view of Tussy (U.S. Pub. No. 20160063235) in view of Wolverton (U.S. Pub. No. 20120252485) in further view of DeHart (U.S. Pub. No. 20120250938) in further view of Vanderwall (U.S. Pub. No. 20070116299).
 Regarding claims 8 and 16, Konarady in view of Tussy in further view of Wolverton in further view of DeHart teaches the limitations set forth above. While Konrardy teaches the presentation of recommendations and offers based on the user captured image data and vehicle related data (to include VIN in paragraph 0058),Tussy teaches the collection of user images through multiple cameras, and Wolverton teaches the collection of location fix data, and DeHart teaches the capture of vehicle data, but the combination does not expressly disclose:
 wherein capturing the vehicle identification number includes scanning a machine readable code including the vehicle identification number.
However Vanderwall teaches:
wherein capturing the vehicle identification number includes scanning a machine readable code including the vehicle identification number (“Vehicle VIN or license plate information is collected through a variety of conventional techniques such as manual keying, barcode scanning, or optical scan with alphanumeric recognition capabilities to provide a vehicle coding source.”, Paragraph 0019).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention t to modify the analysis of the vehicle and user data which includes facial recognition in Konarady in view of Tussy in further view of the GPS operations in Wolverton in further view of DeHart teachings of the capture of a VIN to . 
Response to Arguments
The Examiner has withdrawn the rejection under 35 USC 101 as the claims now show the integration of the judicial exception into a practical application. The claims now meet the prong 2 consideration of “Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo”. The additional elements recited in the method for capturing the images to include a plurality of camera device and the gps location data through a gps positioning system now integrates the judicial exception beyond merely capturing an image to compare one image to another for authentication. 
Applicant's arguments filed 2/22/2021 have been fully considered but they are not persuasive. 
The Examiner has reviewed and considered the claim amendments and the remarks. In view of the remarks and the amendments, the rejection has been updated and now relies on the teachings of Tussy and Wolverton. For this reason the remarks are determined to be moot. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA E. FRUNZI whose telephone number is (571)270-1031.  The examiner can normally be reached on Monday- Friday 7-4 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 5712726702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/VICTORIA E FRUNZI/Examiner, Art Unit 3688                                                                                                                                                                                                        4/29/2021